DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The priority has been considered by the examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on January 22, 2020 and August 09, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.
Election/Restrictions
Applicant's election with traverse of Species I, drawn to Figure 1, Sub-Species C, drawn to Figure 4 and corresponding to claims 1 and 3 – 7 in the reply filed on November 04, 2021 is acknowledged.  The traversal is on the ground(s) that because claims 1 – 10 share common patentable subject matter.  Even though independent claims 1, 8 and 10 may include slightly different features (e.g. thermally conductive support column, reflective material, and a specific optical absorber respectively), claims 1-10 are all directed to a laser oscillator including the patentable components including a housing, an optical fiber, an optical absorber and a cooling unit.  Claims 1 – 10 should therefore not be considered patentably distinct species. 
This is not found persuasive because, Species II (Figure 5) drawn to another laser oscillator includes an optical fiber, a housing, an optical absorber, a cooling unit and a reflecting material.  Species III (Figure 7) drawn to another laser oscillator only includes an optical fiber, a housing, a cooling unit, and an optical absorber.  Sub-Species A, Figure 2, drawn to another modifications of the laser oscillator of Figure 1 includes another optical absorber (two optical absorbers).  Sub-Species B, Figure 3, drawn to another modification of the laser oscillator of Figure 1, includes a high refractive index resin, where the high refractive index resin is only in contact with the cooling unit.  Species II and Species III, Subspecies A and Subspecies B have some similar components, they also have different components that make them different Species and different Subspecies. The prior art applicable to Species II, Species III, Subspecies A and Subspecies B would not likely be applicable to Species I and Subspecies C.

Burned of Search:  
Burned is shown by at least one of the following: 
             a) Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort (e.g. The Species II-III and Sub-Species A and B shown a separate subject to inventive effort for example: reflecting material (Species II (Figure 5)) or have another optical absorber (two optical absorbers, (Sub-Species A, Figure 2), etc.)).  Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.	  b) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources (e.g. PE2E SEARCH TOOL, STIC search Internet, NPL, etc.) or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 1, 3 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi (JP 2008-187100, applicant submitted in the IDS, filed on August 09, 2021) in view of Dawson et al. (US 2016/0181762).


    PNG
    media_image1.png
    244
    375
    media_image1.png
    Greyscale


Regarding claim 1, Kitabayashi disclose A laser oscillator comprising: 
an optical fiber (see Figure 3, Character 108) and including a fused portion or curved portion (see Figure 3 and paragraph [0007], corresponding to a fusion spliced portion); 
an optical absorber configured to absorb leakage light from the optical fiber, a thermally conductive support column configured to support the optical absorber (see Figure 1, Character 302, the reference called “metal housing”, examiner interpreted the optical absorber and thermally conductive support column as metal housing.  The surface metal housing is black anodized so as to absorb residual light, the housing have the 
a cooling unit (see Figure 3, Character 303, the reference called “heat sink” and paragraph [0020]) configured to cool the optical absorber via the thermally conductive support column (see Figure 3, Character 302).

Annotation Figure 1A

    PNG
    media_image2.png
    198
    404
    media_image2.png
    Greyscale


Kitabayashi discloses the claimed invention except for a housing.   Dawson teaches a housing (see Annotation Figure 1A, Character 101 and 102, the reference called “housing and lid”), the housing includes a laser (see Annotation Figure 1A, Character 105), optical absorber (see Annotation Figure 1A, Character 110) and optical fiber (see Annotation Figure 1A, Character 107).  However, it is well known in the art to apply the housing as discloses by Dawson in (see Annotation Figure 1A, Abstract and paragraphs [0013 – 0014]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known housing as suggested by Dawson to the device of Kitabayashi, because 

Regarding claim 3, Kitabayashi and Dawson, Dawson disclose a gap (see Annotation Figure 1A, Character 107) is provided between the housing (see Annotation Figure 1A, Characters 101 and 102, and see claim 1 rejection) and the optical absorber (see Annotation Figure 1A, Character 110 and see claim 1 rejection).

Regarding claim 4, Kitabayashi and Dawson, Kitabayashi disclose a high refractive index resin (see Figure 3, Character 301, see paragraphs [0020 – 0021]) configured to fix the optical fiber (see Figure 3, Character 108) to the cooling unit (see Figure 3, Character 303), 
wherein the high refractive index resin (see Figure 3, Character 301) has a refractive index higher than a refractive index of a clad of the optical fiber (see paragraph [0008 and 0021] Kitabayashi disclose the resin has a refractive index higher than a refractive index of protective coating, the protective coating has a refractive index higher than a refractive index of clad of the optical fiber, therefore the resin has a refractive index higher than a refractive index of the clad of the optical fiber).
Kitabayashi and Dawson discloses the claimed invention except for high refractive index resin has a refractive index lower than a refractive index of the air.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the resin refractive index to the device of Kitabayashi and Dawson, in order to the light passes easily through the clad and is easily transmitted In re Aller, 105 USPQ 233.
In addition, the selection of resin refractive index, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [high refractive index resin has a refractive index lower than a refractive index of the air] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [high refractive index resin has a refractive index lower than a refractive index of the air] or upon another variable recited in a claim, the Applicant must show that the chosen [high refractive index resin has a refractive index lower than a refractive index of the air] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 5, Kitabayashi and Dawson, Kitabayashi disclose the high refractive index resin (see Figure 3, Character 301) is in contact with the optical absorber (see Figure 3, Character 302).

Regarding claim 7, Kitabayashi and Dawson discloses the claimed invention except for the optical absorber and the cooling unit include circular portions or polygonal portions on inward surfaces facing the optical fiber.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the optical absorber and the cooling unit include circular portions or polygonal portions as suggested to the device of Kitabayashi and Dawson, because makes it difficult for light to reflect back onto the fiber.  Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi (JP 2008-187100, applicant submitted in the IDS, filed on August 09, 2021) in view of Dawson et al. (US 2016/0181762), further in view of Li et al (CN104297841).


    PNG
    media_image3.png
    162
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    194
    206
    media_image4.png
    Greyscale



Regarding claim 6, Kitabayashi and Dawson discloses the claimed invention except for a refrigerant tube disposed along the optical fiber in the high refractive index resin.   Li teaches a refrigerant tube (see Figures 1 and 2, Character 5, the reference called “water-cooling channel”).  However, it is well known in the art to apply the water-cooling channel as discloses by Li in (see Figures 1 and 2, Abstract and paragraphs [0015]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known water-cooling channel as suggested by Li to the device of Kitabayashi and Dawson, in order to cool the fiber and/or the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             
/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828